Citation Nr: 1808239	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for right shoulder degenerative arthritis, in excess of 20 percent from January 1, 2008 to March 6, 2017, and in excess of 30 percent from March 6, 2017.

2.  Entitlement to an initial disability rating (or evaluation) for right knee degenerative arthritis, status post total right knee arthroplasty, in excess of 30 percent from January 1, 2008 to April 18, 2008, in excess of 20 percent from April 18, 2008 to April 8, 2010, in excess of 30 percent from June 1, 2011 to October 17, 2014, and in excess of 60 percent from October 17, 2014.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee degenerative arthritis.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right hip degenerative arthritis.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left hip degenerative arthritis.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right foot heel spur.

7.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left foot heel spur.

8.  Entitlement to an initial disability rating (or evaluation) for right ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014.

9.  Entitlement to an initial disability rating (or evaluation) for left ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014.

10.  Entitlement to an initial disability rating (or evaluation) for lumbar spine degenerative arthritis, in excess of 10 percent from January 1, 2008 to March 6, 2017, and in excess of 20 percent from March 6, 2017.

11.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for right thumb limitation of motion.

12.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for left thumb limitation of motion.

13.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right index finger limitation of motion.

14.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left index finger limitation of motion.

15.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right long finger limitation of motion.

16.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left long finger limitation of motion.

17.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right ring finger limitation of motion.

18.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ring finger limitation of motion.

19.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right little finger limitation of motion.

20.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left little finger limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to December 2007.

This appeal derived from a downstream element of claim for service connection for right knee degenerative joint disease, lumbar spine degenerative disc/joint disease, right shoulder rotator cuff tendonitis, bilateral knee, ankle, hands/fingers, and hip osteoarthritis, bilateral plantar fasciitis, spondylitis/spondylosis/spinal joint disease, and major joint arthritis that was received in September 2007 (prior to the Veteran's separation from active service).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The current agency of original jurisdiction (AOJ) is the VA RO in Houston, Texas.  

The February 2008 rating decision, in pertinent part, granted service connection for lumbar spine, right shoulder, right knee, right hip, and left hip degenerative arthritis, and right and left ankle tendonitis, and assigned 10 percent initial disability ratings, and for left knee degenerative arthritis, hypertension, right and left hand tendonitis, and right and left foot heel spur, and assigned noncompensable (0 percent) initial disability ratings.  All ratings were made effective from January 1, 2008 - the day after the Veteran's separation from active service.

An October 2010 rating decision, in pertinent part, assigned a temporary 100 percent rating (for convalescence following right knee surgery - the Veteran underwent a total right knee arthroplasty surgery on April 8, 2010, see 38 C.F.R.	 § 4.71a, Diagnostic Code 5055 (2017)), effective April 8, 2010 to June 1, 2011, and assigned a 30 percent disability rating from June 1, 2011.  A March 2013 rating decision granted a 20 percent disability rating from April 18, 2008 to April 8, 2010 for the right knee degenerative arthritis, creating "staged" initial disability ratings.

In July 2014, the Board, in pertinent part, remanded the issues on appeal for additional development.  A March 2015 rating decision, in pertinent part, granted a 20 percent disability rating for the right shoulder disability, a 60 percent disability rating for the total right knee arthroplasty, 20 percent disability ratings for the right and left ankle tendonitis, and a 10 percent disability rating for left knee degenerative arthritis.  All the ratings were made effective October 17, 2014 (the date of a VA examination report).

The Veteran is in receipt of separate 20 percent disability ratings for impairment of the right thigh with limitation of flexion and impairment of the left thigh under Diagnostic Codes 5252-5253 and 5253, respectively, effective October 17, 2014.  See March 2015 rating decision.  The Veteran has not expressed disagreement with the disability ratings or effective dates assigned; therefore, these issues are not in appellate status before the Board.  

The March 2015 rating decision also purported to grant "service connection" for limitation of motion of the left thumb, right and left index finger, and right and left long finger, and assigned 10 percent disability ratings, and for limitation of motion of the right thumb, right and left ring finger, and right and left little finger and assigned noncompensable (0 percent) disability ratings.  All the ratings were made effective October 17, 2014.  As discussed in the September 2016 Board decision, by granting separate ratings for each finger, this was actually a grant of higher "staged" ratings for the right and left hand tendonitis as part and parcel of the appeal for higher initial ratings for the same.  The rating code sheet has been updated to reflect ratings for each individual finger digit under Diagnostic Codes 5228, 5229, and 5230.  

In a September 2016, the Board, in pertinent part, granted a 20 percent initial disability rating for right shoulder degenerative arthritis for the initial rating period from January 1, 2008 to October 17, 2014, a 30 percent initial disability rating for right knee degenerative arthritis for the initial rating period from January 1, 2008 to April 18, 2008, a 10 percent initial disability rating for left knee degenerative arthritis from January 1, 2008 to October 17, 2014, 10 percent initial disability ratings for right and left foot heel spurs from January 1, 2008, 20 percent initial disability ratings for right thumb limitation of motion from January 1, 2008, and 10 percent initial disability ratings for right and left index and long finger limitation of motion from January 1, 2008 to October 17, 2014.  The Board remanded the remaining issues on appeal.  The September 2016 Board decision was implemented pursuant to an October 2016 rating decision.  

A May 2017 rating decision granted a 30 percent disability rating for the right shoulder disability and a 20 percent disability rating for lumbar spine degenerative arthritis effective March 6, 2017 (the date of the most recent VA examination), creating "staged" initial disability ratings.

Pursuant to the July 2014 and September 2016 Board remand instructions, the Veteran was afforded VA examinations in October 2014 and March 2017 to assist in determining the severity of the service-connected orthopedic disabilities.  The Board finds the October 2014 and March 2017 VA examination reports were thorough and adequate and in compliance with the remand instructions.  Further, a supplemental statement of the case was issued readjudicating all issues currently in appellate status, including the initial disability ratings assigned for the service-connected fingers.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

In December 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's right shoulder degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to shoulder level.

2.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's right shoulder degenerative arthritis has not been manifested by limitation of flexion or abduction more nearly approximating limitation of motion of the arm to midway between side and shoulder level, ankylosis, loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus, or impairment of the clavicle or scapula.

3.  For the initial rating period from October 17, 2014, the Veteran's right shoulder degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to midway between side and shoulder level.

4.  For the initial rating period from October 17, 2014, the Veteran's right shoulder degenerative arthritis has not been manifested by limitation of flexion or abduction more nearly approximating limitation of motion of the arm to 25 degrees from the side, ankylosis, loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus, or impairment of the clavicle or scapula. 

5.  For the initial rating period from January 1, 2008 to April 18, 2008, the Veteran's right knee degenerative arthritis has been manifested by symptoms of pain, stiffness, weakness, swelling, lack of endurance, and locking that are productive of limitation of extension to 20 degrees.

6.  For the initial rating period from January 1, 2008 to April 18, 2008, the Veteran's right knee degenerative arthritis has not been manifested by ankylosis, limitation of flexion to 45 degrees, limitation of extension to 30 degrees, or genu recurvatum.

7.  For the initial rating period from April 18, 2008 to April 8, 2010, the Veteran's right knee degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of extension to 15 degrees.

8.  For the initial rating period from April 18, 2008 to April 8, 2010, the Veteran's right knee degenerative arthritis has not been manifested by limitation of flexion to 45 degrees, limitation of extension to 20 degrees, or genu recurvatum.

9.  For the initial rating period from June 1, 2011, the Veteran's right knee degenerative arthritis, status post right knee arthroplasty has been manifested by prosthetic replacement of the knee joint with chronic residuals consisting of severe painful limitation of motion, weakness, stiffness, crepitus, disturbance of locomotion, interference with standing and sitting, and difficulty climbing stairs. 

10.  For the initial rating period from January 1, 2008, the Veteran's left knee degenerative arthritis has been manifested by symptoms of painful motion, swelling, stiffness, crepitus, disturbance of location, interference with sitting, standing, and weight-bearing, and difficulty climbing stairs that are productive of limitation of flexion to 35 degrees.

11.  For the initial rating period from January 1, 2008, the Veteran's left knee degenerative arthritis has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 10 degrees, instability, dislocation or removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

12.  For the entire initial rating period from January 1, 2008, the Veteran's right and left hip degenerative arthritis have been manifested by symptoms of painful motion, stiffness, lack of endurance, disturbance of location, and interference with sitting, standing, and weight-bearing that are productive of limitation of flexion to 40 degrees.

13.  For the entire initial rating period from January 1, 2008, the Veteran's right and left hip degenerative arthritis have not been manifested by ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint, or limitation of right or left hip flexion to 30 degrees.

14.  For the entire initial rating period from January 1, 2008, the Veteran's right and left foot heel spurs have been manifested by symptoms of pain on manipulation and use of the feet, extreme tenderness of the plantar surfaces of both feet not improved by orthopedic shoes or appliances, use of corrective shoes and shoe inserts, pain on movement, stiffness, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and poor weight-bearing that limit functional ability during flare-ups or when the foot is used repeatedly over a period of time, and more closely approximate moderate foot injury residuals.  

15.  For the entire initial rating period from January 1, 2008, the Veteran's right and left foot heel spurs have not more nearly approximated moderately severe symptomatology.

16.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's right and left ankle tendonitis have been manifested by symptoms of painful motion, swelling, stiffness, redness, right ankle dorsiflexion to 15 degrees, left ankle dorsiflexion to 20 degrees, and bilateral ankle plantar flexion to 45 degrees that are productive of moderate limitation of motion of the ankle.

17.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's right and left ankle tendonitis have not more closely approximated marked limitation of motion of the ankle and have not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

18.  For the initial rating period from October 17, 2014, the Veteran's right and left ankle tendonitis have been manifested by symptoms of painful motion, stiffness, swelling, disturbance of locomotion, and interference with standing and sitting that are productive of marked limitation of motion of the ankle. 

19.  For the initial rating period from October 17, 2014, the Veteran's right and left ankle tendonitis have not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

20.  For the initial rating period from January 1, 2008 to March 6, 2017, the Veteran's lumbar spine degenerative arthritis has been manifested by symptoms of painful motion, stiffness, and interference with sitting, standing, weight-bearing, lifting, and bending that are productive of noncompensable limitation of motion.

21.  For the initial rating period from January 1, 2008 to March 6, 2017, the Veteran's lumbar spine degenerative arthritis has not been manifested by ankylosis, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period.

22.  For the initial rating period from March 6, 2017, the Veteran's lumbar spine degenerative arthritis has been manifested by symptoms of forward flexion to 40 degrees, painful motion, stiffness, disturbance of locomotion, interference with sitting, standing, weight-bearing, lifting, and bending, and localized tenderness, guarding, or muscle spasm of the lumbar spine resulting in abnormal gait or spine contour.

23.  For the initial rating period from March 6, 2017, the Veteran's lumbar spine degenerative arthritis has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or forward flexion to 30 degrees or less. 

24.  For the entire initial rating period from January 1, 2008, the Veteran's right and left thumb disorders have been manifested by arthritis productive of limitation of thumb motion with a gap of more than two inches between the thumb and fingers with the thumb attempting to oppose the fingers. 

25.  For the initial rating period from January 1, 2008, the Veteran's right and left index and long finger disorders have been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.

26.  For the initial rating period from January 1, 2008, the Veteran's right and left ring and little finger disorders have been manifested by symptoms of painful motion, weakness, fatigability, and incoordination that are productive of noncompensable limitation of motion.

27.  For the initial rating period from January 1, 2008, the Veteran's right and left thumb and finger disorders have not been manifested by favorable or unfavorable ankylosis or amputation of any of the digits of the right or left hand.  


CONCLUSIONS OF LAW

1.  For the initial rating period from January 1, 2008 to October 17, 2014, the criteria for an initial disability rating in excess of 20 percent for right shoulder degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2017). 

2.  Resolving reasonable doubt in favor of the Veteran, for the rating period from October 17, 2014 to March 6, 2017, the criteria for an initial disability rating of 30 percent, but no higher, for right shoulder degenerative arthritis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2017). 

3.  For the initial rating period from October 17, 2014, the criteria for an initial disability rating in excess of 30 percent for right shoulder degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2017).

4.  For the initial rating period from January 1, 2008 to April 18, 2008, the criteria for an initial disability rating in excess of 30 percent for right knee degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2017).

5.  For the initial rating period from April 18, 2008 to April 8, 2010, the criteria for an initial disability rating in excess of 20 percent for right knee degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, for the rating period from June 1, 2011 to October 17, 2014, the criteria for an initial disability rating of 60 percent for right knee degenerative arthritis, status post right knee arthroplasty have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2017).

7.  For the initial rating period from June 1, 2011, the criteria for an initial disability rating in excess of 60 percent for right knee degenerative arthritis, status post right knee arthroplasty have not been met or more nearly approximated.  38 U.S.C.	 §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2017).

8.  The criteria for an initial disability rating in excess of 10 percent for left knee degenerative arthritis have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2017).

9.  The criteria for an initial disability rating in excess of 10 percent for right hip degenerative arthritis have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5252 (2017).  

10.  The criteria for an initial disability rating in excess of 10 percent for left hip degenerative arthritis have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5252 (2017).  

11.  The criteria for an initial disability rating in excess of 10 percent for right foot heel spur have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2017).  

12.  The criteria for an initial disability rating in excess of 10 percent for left foot heel spur have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2017).  

13.  For the initial rating period from January 1, 2008 to October 17, 2014, the criteria for an initial disability rating in excess of 10 percent for right ankle tendonitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017). 

14.  For the initial rating period from October 17, 2014, the criteria for an initial disability rating in excess of 20 percent for right ankle tendonitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017).

15.  For the initial rating period from January 1, 2008 to October 17, 2014, the criteria for an initial disability rating in excess of 10 percent for left ankle tendonitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017). 

16.  For the initial rating period from October 17, 2014, the criteria for an initial disability rating in excess of 20 percent for left ankle tendonitis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017).

17.  For the initial rating period from January 1, 2008 to March 6, 2017, the criteria for an initial disability rating in excess of 10 percent for lumbar spine degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017). 

18.  For the initial rating period from March 6, 2017, the criteria for an initial disability rating in excess of 20 percent for lumbar spine degenerative arthritis have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

19.  The criteria for an initial disability rating in excess of 20 percent for right thumb limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2017).  

20.  The criteria for an initial disability rating in excess of 20 percent for left thumb limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2017).  

21.  The criteria for an initial disability rating in excess of 10 percent for right index finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2017).  

22.  The criteria for an initial disability rating in excess of 10 percent for left index finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2017).  

23.  The criteria for an initial disability rating in excess of 10 percent for right long finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2017).  

24.  The criteria for an initial disability rating in excess of 10 percent for left long finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2017).

25.  The criteria for a compensable initial disability rating for right ring finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2017).  

26.  The criteria for a compensable initial disability rating for left ring finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2017).  

27.  The criteria for a compensable initial disability rating for right little finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2017).  

28.  The criteria for a compensable initial disability rating for left little finger limitation of motion have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in September 2007, prior to the initial adjudication of the claims in February 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.	 § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The Board concludes VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service military hospital outpatient treatment records, private treatment records, VA examination reports, a copy of the December 2013 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2007, October 2014, and March 2017.  In a June 2008 notice of disagreement, the Veteran contended that the November 2007 VA examiner did not look at the questionnaire he filled out prior to the examination and was uninterested in the Veteran's comments.  The Veteran contends that the VA examiner rushed through the examination and became tense when asked to slow down.  The Veteran contends that the VA examiner ignored him when he explained the severity of the arthritis throughout his body. 

In a December 2017 written statement, through the representative, the Veteran contended that the disability picture related to the service-connected finger and thumb disabilities had severely worsened with ongoing functional loss due to weakness, fatigability, incoordination, and pain on movement.  

With respect to the contentions as to the adequacy of the November 2007 VA examination, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the November 2007 VA examiner's findings and contended that the VA examiner did not perform a thorough examination, the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Further, the Veteran has been afforded additional VA examinations (in October 2014 and March 2017) that provide additional evidence of the nature and severity of the orthopedic disabilities currently on appeal.

With respect to the contentions that the bilateral thumb and finger disorders have worsened since the most recent VA examination (in March 2017), as discussed below, the Veteran is already in receipt of the maximum disability ratings available under the diagnostic codes relating the limitation of motion of the individual digits of the hands.  The evidence of record does not reflect nor has the Veteran alleged that any of the digits have been manifested by symptoms of ankylosis or amputation - as required for higher disability ratings under the other diagnostic codes pertaining to the hands and fingers. 

Further, the Board has not just relied on the VA examination reports, but has relied on all evidence of record that is relevant to rating the orthopedic disabilities on appeal, including the military hospital outpatient treatment records and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2017) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) (2012) ("Secretary shall consider all information and lay and medical evidence of record in a case").  The Board finds that the VA examination reports are adequate, and the appeal can be decided upon the evidence of record.

The Veteran testified at a hearing before the Board in December 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the orthopedic disabilities currently on appeal, including pain.  As the Veteran presented evidence of symptoms and functional impairments due to the orthopedic disabilities and there is additionally medical evidence reflecting clinical measures and assessments of the severity of these disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has assigned "staged" ratings, discussed in detail below, for the right shoulder, right knee, left knee, right ankle, left ankle, and lumbar spine disabilities.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the remainder of the disabilities decided herein.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

During the course of the appeal period, the Veteran has undergone multiple VA examinations related to the severity of the orthopedic disabilities.  The VA examination reports and treatment records dated throughout the course of the appeal as well as the Veteran's own statements reflect consistent reports of right shoulder, bilateral knee, bilateral hip, bilateral ankle, bilateral foot, lumbar spine, and bilateral thumb and finger pain.  The Board will summarize these reports and treatment records as pertinent.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   

Throughout the course of the appeal, the Veteran and representative have made contentions as to the severity of the service-connected disabilities on appeal.  In a November 2008 notice of disagreement, the Veteran contended that he suffers stiffness, pain, and swelling in all major joints upon exercise.  The Veteran reported being unable to run, walk fast, or participate in any type of physical activity due to joint pain.  

In an October 2013 written statement, the representative contended that the Veteran cannot function without prescribed medications to include bending, standing, walking, sitting, running, lifting, carrying, and sexual activity (though did not indicate what service-connected disabilities caused said impairments).  In a May 2016 written statement from the representative, the Veteran contended that the disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups, and warrant higher disability ratings. 

Most recently, in a December 2017 written statement, through the representative, the Veteran contended generally that the service-connected disabilities caused marked interference with daily activities.  The representative indicated that the Veteran continues to assert he is entitled to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the appeal period.  The representative does not provide any specifics as to which disabilities may be entitled to "staged" ratings or for what periods on appeal, but rather contends generally that the Veteran is unable to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 

Initially, in a February 2008 rating decision, the RO granted service connection for right knee surgical scars and assigned an initial noncompensable (0 percent) disability rating effective January 1, 2008.  The Veteran has not disagreed with the initial separate rating or effective date assigned for right knee scars; therefore, this issue is not before the Board.  Further, there is no evidence of record of scars associated with the right shoulder, left knee, bilateral hip, bilateral foot, bilateral ankle, lumbar spine, or bilateral thumb and finger disabilities nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to separate compensable ratings under Diagnostic Codes 7800 through 7805 for these disabilities.  38 C.F.R. § 4.118 (2017).    

Initial Ratings for Right Shoulder Degenerative Arthritis

The Veteran is in receipt of a 20 initial disability rating for the period from January 1, 2008 to March 6, 2017, and a 30 percent rating from March 6, 2017, for the right shoulder degenerative arthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The November 2007 and October 2014 VA examinations note that the Veteran is right hand dominant.

Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level, whether it is the major or minor extremity.  A 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2017).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  

Throughout the course of the appeal, the Veteran has contended generally that the right shoulder disability has been manifested by more severe symptoms than those contemplated by the 20 and 30 percent "staged" initial disability ratings assigned.  The general contentions made by the Veteran and representative throughout the appeal period are detailed above.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the right shoulder, as well as swelling, tenderness, giving way, and weakness.    

From January 1, 2008 to October 17, 2014

The Board finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the criteria for a disability rating in excess of 20 percent for the right shoulder degenerative arthritis have not been met or more nearly approximated.  Service treatment records and post-service military hospital outpatient treatment records note right shoulder joint pain.  

In a June 2008 notice of disagreement, the Veteran reported multiple injections in the right shoulder to control pain and allow for use of the right arm/shoulder.  The Veteran reported that his shoulder was very weak, stiff, and lacked endurance, that he was unable to move his arm freely without pain and stiffness, and that his shoulder swells at times when trying to reach above the shoulders.  The Veteran reported being unable to keep his hand on the top portion of the steering wheel due to limitations caused by the right shoulder, and needing help putting on shirts due to the pain of raising his arms above his shoulders.   

Service and military outpatient treatment records note right shoulder pain resulting in decreased range of motion as well as steroid injections to manage the same.  An April 2007 service treatment record notes that the Veteran reported pain in the shoulder with flexion or abduction above the plane of the shoulder.  

A July 2007 service treatment record notes that the Veteran reported pain when raising the right upper extremity above the head particularly when dressing, holding a steering wheel, or attempting to lift his daughter, diffuse stiffness in the morning lasting for 20 to 30 minutes, significant pain on abduction of the right upper extremity, and being unable to fully abduct the shoulder.  Rotator cuff impingement with internal rotation of the shoulder was noted with the Veteran reporting significant pain upon attempting to reach across the body with the right upper extremity.  Range of motion testing received right shoulder abduction to 145 degrees and flexion to 165 degrees.    

At the November 2007 VA examination, the Veteran reported being unable to carry items above shoulder level due to weakness, stiffness, swelling, and lack of endurance.  The Veteran reported constant right shoulder pain that is either spontaneous or elicited by activity and relieved by medication and steroid injections as well as difficulty dressing and being unable to wash his hair with his right arm.  Upon physical examination in November 2007, range of motion testing revealed right shoulder flexion to 126 degrees with pain, and abduction to 116 degrees with pain.  No additional limitation of motion was noted on repetitive testing, but right joint function was limited by pain.  Pain with movement of the shoulder was noted.   

A July 2008 military hospital outpatient treatment record notes that range of motion testing reflected right shoulder abduction to 110 degrees limited by stiffness.  A November 2008 military hospital outpatient treatment records notes that range of motion testing revealed right shoulder abduction to 110 degrees limited due to stiffness, internal and external rotation limited to 85 degrees, and passive glenohumeral joint motion to 90 degrees with pain.  The Veteran reported difficulty with activities that involve above the head motion of the shoulders.  

A January 2009 military hospital outpatient treatment record notes full range of motion of the right shoulder with tenderness to full abduction.  March 2009 military hospital outpatient treatment records note right shoulder pain and inability to actively abduct beyond 150 degrees.  

May and December 2010 military hospital outpatient treatment records note that range of motion testing revealed the right shoulder did not actively abduct past 90 degrees, but passive range of motion was full and tender at the extremes.  June 2011 to March 2013 military hospital outpatient treatment records note that range of motion testing revealed the right shoulder did not actively abduct past 100 degrees, but passive range of motion was full and tender at the extremes.  

At the December 2013 Board hearing, the Veteran reported that he is only able to raise the shoulder to shoulder height due to pain and stiffness.  The Veteran reported receiving multiple injections to manage the right shoulder pain.

After a review of all the evidence, the Board finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the right shoulder degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to the shoulder level, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5201.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under Diagnostic Code 5201 requires limitation of motion of the arm to midway between the side and shoulder level.       

As noted above, at worst, range of motion testing reflected right shoulder flexion to 126 degrees with pain at the November 2007 VA examination and abduction to 90 degrees as noted on the January 2009 military hospital outpatient treatment record.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Range of motion testing conducted throughout the appeal period has revealed right shoulder flexion and abduction ranging between 90 and 165 degrees, which the Board finds to more closely approximate limitation of motion at shoulder level.  The Board finds that the right shoulder disability has not more closely approximated limitation of motion midway between the side and shoulder level, as contemplated by the 30 percent disability rating under Diagnostic Code 5201.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 for any part of the initial disability rating from January 1, 2008 to October 17, 2014.  See also DeLuca, 8 Vet. App. 202.  In this case, there is no question that the right shoulder disability has caused pain and stiffness, which has restricted overall motion; however, as noted above, taking into account additional functional limitation due to pain and stiffness, the right shoulder disability has not been manifested by limitation of motion at midway between side and shoulder level.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion from January 1, 2008 to October 17, 2014.

From October 17, 2014

After a review of the lay and medical evidence, the Board finds that, for the initial rating period from October 17, 2014 to March 6, 2017, the criteria for a 30 percent initial disability rating under Diagnostic Code 5201 for the right shoulder degenerative arthritis have been met.  

At the October 2014 VA examination, the Veteran reported flare-ups of right shoulder pain and stiffness, resulting in difficulty with lifting and overhead activities.  Upon physical examination, range of motion testing revealed right shoulder flexion to 50 degrees and abduction to 70 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" for both flexion and abduction.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement then normal and pain on movement was noted as well as pain on palpation and guarding of the shoulder.

The October 2014 VA examiner noted contributing factors of pain, weakness, fatigability, and/or incoordination as well as additional limitation of functional ability, specifically pain, stiffness, and poor overhead ability, during flare-ups or over repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.    

At the March 2017 VA examination, the Veteran reported progressive deterioration and loss of function of the right shoulder.  The Veteran reported flare-ups described as throbbing pain when moving the shoulder with limited mobility as well as functional loss of difficulty dressing, combing hair, driving, and lifting objects.  Upon physical examination, range of motion testing revealed right shoulder flexion to 70 degrees and abduction to 45 degrees with pain.  Objective evidence of pain on passive range of motion and on non-weight-bearing was noted.  Mild tenderness of the shoulder joint, an inability to reach over the shoulder, and crepitus were noted.  No additional limitation of motion was noted upon repetition.  Functional impairment of pain and weakness over repeated use over time and during flare-ups was noted without additional limitation of motion.

After a review of all the evidence, the Board finds that, for the initial rating period from October 17, 2014 to March 6, 2017, the right shoulder degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to midway between side and shoulder level, which more nearly approximates the criteria for the 30 percent disability rating under Diagnostic Code 5201.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Range of motion testing at the October 2014 VA examination reflected right shoulder flexion to 50 degrees with pain.  Range of motion testing at the March 2017 VA examination reflected right shoulder abduction to 45 degrees with pain.  

The Board further finds that an initial disability rating in excess of 30 percent under Diagnostic Code 5201 for right shoulder degenerative arthritis is not warranted for the initial rating period from October 17, 2014.  A disability rating in excess of 30 percent (40 percent) under Diagnostic Code 5201 requires limitation of motion of the arm to 25 degrees from the side.

At worst, range of motion testing for the rating period from October 17, 2014 reflected right shoulder flexion to 50 degrees at the October 2014 VA examination and abduction to 45 degrees at the March 2017 VA examination.  See VAOPGCPREC 9-98.  The Board finds that the range of motion testing conducted throughout the appeal period from October 17, 2014 has more closely approximate limitation of motion at midway between side and shoulder.  The Board finds that the right shoulder disabilities have not more closely approximated limitation of motion to 25 degrees from the side, as contemplated by the 40 percent disability rating under Diagnostic Code 5201.

Range of motion testing conducted in October 2014 was recorded on the examination as the onset of objective evidence of painful motion at "0 degrees."  The VA examiner notes no ankylosis of the right shoulder.  To the extent that the Veteran is asserting that he has pain throughout right shoulder range of motion, this cannot form the basis for a higher rating for the right shoulder, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  In Mitchell, 25 Vet. App. at 43, the Court rejected such assertion that pain, even if a veteran experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  

The Board finds that the October 2014 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2014 VA examiner specifically found was not present.  See also March 2017 VA examination report (noting no ankylosis).  Based on the above, the Board finds that the evidence of record does not more nearly approximate limitation of motion to 25 degrees from the side, as needed for the next higher (40 percent) disability rating.  For these reasons, a disability rating in excess of 30 percent for the right shoulder degenerative arthritis is not warranted for the initial rating period from October 17, 2014.  38 C.F.R. § 4.71a. 

In this case, there is no question that the right shoulder disability has caused pain and stiffness, which has restricted overall motion, particularly overhead; however, taking into account any additional functional limitation due to pain and stiffness, the right shoulder disability has not been manifested by limitation of motion to 25 degrees from the side.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the rating period from October 17, 2014.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.

Other Shoulder Diagnostic Codes       

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the right arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013), the Federal Circuit held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  As such, even though the Veteran has limitation of motion both in flexion and abduction in this case, only a single rating, based on the greatest type of limitation of motion, is warranted.

Next, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no evidence of ankylosis of the scapulohumeral articulation, deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, impairment of the clavicle or scapula, or that the Veteran underwent a total shoulder joint replacement, the Board finds that Diagnostic Codes 5200, 5202, 5203, and 5051 do not apply.  See 38 C.F.R. § 4.71a; see also October 2014 and March 2017 VA examination report.  Nor has the Veteran contended otherwise.  

Initial Ratings for Right Knee Degenerative Arthritis

The Veteran is in receipt of a 30 initial disability rating for the period from January 1, 2008 to April 18, 2008, a 20 percent rating from April 18, 2008 to April 8, 2010, a 30 percent rating from June 1, 2011 to October 17, 2014, and a 60 percent rating from October 17, 2014, for right knee degenerative arthritis, status post total right knee arthroplasty, under 38 C.F.R. § 4.71a, Diagnostic Codes 5261 (from January 1, 2008 to April 8, 2010) and 5055 (from June 1, 2011).  The Veteran is also in receipt of a 100 percent temporary rating from April 8, 2010 to June 1, 2011 for convalescence following knee surgery.  

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  Once any applicable total rating period has elapsed, under Diagnostic Code 5055, a 30 percent rating is assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent.  38 C.F.R. § 4.71a.  In this case, the Veteran is in receipt of a 30 percent rating for residuals of a right total knee replacement from June 1, 2011 to October 17, 2014, and a 60 percent (maximum) rating from October 17, 2014. 

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.        

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a maximum 60 percent rating.  Id.  

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 30 percent disability rating is assigned for malunion of the tibia and fibula with a marked knee disability.  A maximum 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Throughout the course of the appeal, the Veteran has contended generally that the right knee degenerative arthritis has been manifested by more severe symptoms than those contemplated by the 20, 30, and 60 percent "staged" initial disability ratings assigned.  The general contentions made by the Veteran and representative throughout the appeal period are detailed above.  

In a June 2008 notice of disagreement, the Veteran reported knee pain and that he is unable to kneel, stand up without assistance, or squat due to knee pain.  The Veteran reported weakness, stiffness, constant swelling, giving way/instability, and locking of the right knee.  The Veteran reported being unable to bend or fully extend the leg, walking with a limp due to stiffness, and being unable to run or walk for more than one fourth a mile without swelling.  The Veteran reported the knee will give away without notice or lock, causing him to fall to the ground.  The Veteran reported difficulty ascending and descending stairs.  

In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the right knee, as well as swelling, tenderness, giving way, and weakness.  With regard to the right knee, the Veteran contended that the pre-surgery deterioration ultimately resulted in a total knee replacement.    

From January 1, 2008 to April 18, 2008

The Board finds that, for the initial rating period from January 1, 2008 to April 18, 2008, the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.  A July 2007 service treatment record notes right knee crepitus.  

At the November 2007 VA examination, the Veteran reported right knee weakness, stiffness, swelling, heat, lack of endurance, and locking.  The Veteran reported constant pain elicited by physical activity or developing spontaneously that is relieved by medication.  Upon physical examination, range of motion testing revealed right knee flexion to 114 degrees with pain at 114 degrees and extension to 20 degrees.  The examination report assesses that joint function is additionally limited by pain, which has a major functional impact.  

The post-service military hospital outpatient treatment records note pain, stiffness, and decreased range of motion in the right knee.  A February 2008 military hospital outpatient treatment record notes decreased range of motion in the knees was noted secondary to stiffness.  A March 2008 military hospital outpatient treatment record notes right knee flexion to less than 90 degrees and that the Veteran was unable to fully extend the knee.  Tenderness was observed on ambulation of the knees walking with a mild limp.  An April 2008 military hospital outpatient treatment record notes that the Veteran continued to have significant right knee pain and swelling that was worse with activity.  The Veteran was unable to actively extend the right knee to full extension.

After a review of all the evidence, the Board finds that, for the initial rating period from January 1, 2008 to April 18, 2008, the right knee degenerative arthritis has been manifested by symptoms of pain, stiffness, weakness, swelling, lack of endurance, and locking that are productive of limitation of extension to 20 degrees, which more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 5261.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 30 percent (40 percent) under Diagnostic Code 5261 requires extension limited to 30 degrees or more.   

For the initial rating period from January 1, 2008 to April 18, 2008, the limitation of extension of the right knee did not more nearly approximate extension limited to 30 degrees or more including consideration of the additional limitation due to pain, stiffness, weakness, swelling, lack of endurance, and locking.  See 38 C.F.R.	 §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of flexion (45 degrees) to warrant a separate compensable rating for limitation of flexion for the right knee apart from the compensable limitation of extension.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

Rather the evidence of record shows that the Veteran had, at worst, right knee flexion to 114 degrees and extension to 20 degrees as noted on the November 2007 VA examination report, which does not approximate compensable limitation of flexion (45 degrees) or 30 degrees of extension as needed for a separate rating for limitation of flexion or a higher (40 percent) rating based on limitation of extension.  See VAOPGCPREC 9-98.  Therefore, a disability rating in excess of 30 percent is not warranted under Diagnostic Codes 5261 for limitation of extension of nor is a separate compensable rating for limitation of flexion warranted for the initial rating period from January 1, 2008 to April 18, 2008.  38 C.F.R. § 4.71a.   

In this case, there is no question that the right knee disability has caused pain, stiffness, weakness, swelling, lack of endurance, and locking, which has restricted overall motion.  However, taking into account this additional functional limitation, the VA examination report and treatment records indicate ranges of motion that do not more nearly approximate the 40 percent criteria for limitation of extension or the 10 percent criteria for limitation of flexion.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.      

From April 18, 2008 to April 8, 2010

The Board finds that, for the initial rating period from April 18, 2008 to April 8, 2010, the criteria for a disability rating in excess of 20 percent for the right knee degenerative arthritis have not been met or more nearly approximated.  Military hospital outpatient treatment records note that the Veteran reported right knee pain treated with a brace and steroid injection.  

An April 18, 2008 military hospital outpatient treatment record notes that range of motion testing revealed right knee flexion to 100 degrees and extension to 15 degrees with the Veteran being unable to passively or actively extend to full extension or flex beyond 100 degrees.  Mild varus laxity at 0 and 30 degrees with no valgus laxity was noted.  Significant tenderness over the medial joint line as well as an antalgic gait with obvious limp was noted.  

May and June 2008 military hospital outpatient treatment records note full range of motion upon physical examination of the right knee.  July and November 2008 military hospital outpatient treatment records note decreased passive range of motion in the right knee secondary to stiffness.  A September 2008 military hospital outpatient treatment records notes that active and passive range of motion testing revealed right knee flexion to 115 degrees and extension to 5 degrees with pain beyond these parameters.  A positive posterior drawer was noted, but the right knee was ligamentously stable.

January 2009 military hospital outpatient treatment records note that the Veteran reported ongoing right knee pain.  The Veteran used a medial unloader brace, which he reported helped with stability.  Range of motion testing revealed right knee flexion to 130 degrees and extension to 0 degrees.  The Veteran reported that the right knee pain and stiffness were controlled with the brace and injections.

An April 2010 military hospital outpatient treatment record notes that the Veteran continued to have knee pain that has been managed with a medial unloader brace, multiple intraarticular steroid injections, and pain management.  Range of motion testing revealed right knee flexion to 130 degrees and extension to 0 degrees.  The Veteran elected to proceed with the right total knee replacement.  

After a review of all the evidence, the Board finds that, for the initial rating period from April 18, 2008 to April 8, 2010, the right knee degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of extension to 15 degrees, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5261.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under Diagnostic Code 5261 requires extension limited to 20 degrees or more.   

For the initial rating period from April 18, 2008 to April 8, 2010, the limitation of extension of the right knee did not more nearly approximate extension limited to 20 degrees or more, as needed for a 30 percent rating, including consideration of the additional limitation due to pain and stiffness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of flexion (45 degrees) to warrant a separate compensable rating for limitation of flexion for the right knee apart from the compensable limitation of extension.  See VAOPGCPREC 09-04.  

Rather the evidence shows that the Veteran had, at worst, right knee flexion to 100 degrees and extension to 15 degrees as noted on an April 2008 military hospital outpatient treatment record, which does not approximate compensable limitation of flexion (45 degrees) as needed for a separate rating for limitation of flexion or 20 degrees of extension as need for a higher (30 percent) rating based on limitation of extension.  See VAOPGCPREC 9-98.  A disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5261 for limitation of extension of the right knee nor is a separate compensable rating for limitation of flexion warranted for the initial rating period from April 18, 2008 to April 8, 2010.  38 C.F.R. § 4.71a.   

In this case, there is no question that the right knee disability has caused pain and stiffness, which has restricted overall motion.  However, taking into account this additional functional limitation, the VA examination report and treatment records indicate ranges of motion that do not more nearly approximate the 30 percent criteria for limitation of extension or the 10 percent criteria for limitation of flexion.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion of the right knee for the rating period from April 18, 2008 to April 8, 2010.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.      

From June 1, 2011 

After a review of the evidence, the Board finds that, for the initial rating period from June 1, 2011 to October 17, 2014, the criteria for a 60 percent disability rating for the right knee degenerative arthritis, status post total right knee arthroplasty have been met.  The evidence of record reflects that the Veteran underwent a right total knee replacement in April 2010.  As noted above, the Veteran is in receipt of a 100 percent temporary rating from April 8, 2010 to June 1, 2011 for convalescence following knee surgery.  Under Diagnostic Code 5055, the 100 percent rating for one year following implantation of prosthesis commences after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 (2017) following hospital discharge. 38 C.F.R. § 4.71a, Note (1).

At the October 2014 VA examination, the Veteran reported worsening right knee symptoms with flare-ups of pain and stiffness impacting knee function.  Upon physical examination, range of motion testing revealed right knee flexion to 80 degrees and extension to 0 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" for both flexion and extension.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement than normal, pain on movement, disturbance of location, and interference with sitting, standing, and weight-bearing was noted.  Pain on palpitation of the joint was noted.  

The October 2014 VA examiner noted functional impairment due to pain, weakness, fatigability and/or incoordination with additional limitation of functional ability, specifically pain and stiffness, of the knee joint during flare-ups and repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.    

The October 2014 VA examiner noted a history of a meniscal tear with frequent episodes of joint "locking" and pain.  The Veteran underwent a right knee meniscectomy in 1982.  The Veteran reported residual pain, stiffness, and poor weight-bearing with resultant difficulty performing job functions.  Joint stability tests were unable to be performed, but no history of recurrent patellar subluxation or dislocation was noted.  Constant use of a brace and cane was noted.  The VA examiner opined that the Veteran had chronic residuals associated with the right total knee replacement consisting of severe painful motion and weakness.  The VA examiner indicated that the Veteran would have difficulty with sedentary activity because of pain and stiffness with prolonged periods in one position.

At the March 2017 VA examination, the Veteran reported flare-ups of intermittent right knee pain and swelling.  The Veteran reported functional impairment resulting in an inability to walk fast, losing balance easily, and difficulty with prolonged standing and climbing stairs.  Upon physical examination, range of motion testing revealed right knee flexion to 40 degrees and extension to 0 degrees with pain causing functional loss, difficulty bending the knee, and mild to moderate tenderness of the medial and lateral joint line.  Objective evidence of pain with passive range of motion testing, weight-bearing, and nonweight-bearing as well as crepitus were noted.  Additional loss of function or range of motion was not noted upon repetition.  The VA examiner noted that pain and weakness would significantly limit functional ability with repeated use over a period of time and flare-ups without additional loss of range of motion.  Disturbance of locomotion and interference with standing and sitting were noted as additional contributing factors of the right knee disability.  

The March 2017 VA examiner noted no history of recurrent subluxation or lateral instability associated with the knee joint.  Joint stability testing was unable to be performed because of pain.  Occasional use of a cane was noted.  The VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion as well as persistent pain as a symptomatic residual of the 1982 meniscectomy.  

After a review of all the evidence, the Board finds that, for the initial rating period from June 1, 2011 to October 17, 2014, the right knee degenerative arthritis, status post total right knee arthroplasty has been manifested by prosthetic replacement of the knee joint with chronic residuals consisting of severe painful limitation of motion, weakness, stiffness, crepitus, disturbance of locomotion, interference with standing and sitting, and difficulty climbing stairs, which more nearly approximates the criteria for the 60 percent disability rating assigned under Diagnostic Code 5055.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The evidence of record reflects chronic residuals associated with the right knee disability and the Veteran has testified as to the same.  See e.g., October 2014 and March 2017 VA examination reports; see also December 2013 Board hearing transcript.  

Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As the Veteran is in receipt of a 100 percent disability rating under Diagnostic Code 5055 for 13 months following the April 2010 right knee replacement surgery as well as the maximum schedular rating for a knee disability under Diagnostic Code 5256 to 5263, which is also the maximum allowance under Diagnostic Code 5055 for a right knee replacement after more than one year, additional discussion of symptoms under DeLuca is rendered moot.  

The Veteran is in receipt of a 60 percent schedular disability rating for the right knee disability under Diagnostic Code 5055 for the initial rating period from June 1, 2011.  This is the maximum schedular disability rating the Veteran can receive for total knee replacement residuals after the 100 percent disability rating assigned for one year following implantation of the prosthesis (which was already assigned in this case).  See 38 C.F.R. § 4.71.

Other Knee Diagnostic Codes

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  For the rating period from June 1, 2011, the Veteran is in receipt of a 60 percent maximum schedular disability rating for the right total knee replacement residuals.  Diagnostic Codes 5256 to 5263 govern ratings of the knee and provide a maximum 60 percent rating for various knee symptoms; therefore, a rating in excess of 60 percent for the rating period from June 1, 2011 is not assignable under any other Diagnostic Code pertinent to rating a disability of the knee.  See generally 38 C.F.R. § 4.71a, Codes 5256-5263; see also 38 C.F.R. § 4.68, Diagnostic Code 5164 (2017) (providing that the combined rating for disabilities of an extremity at the knee level shall not exceed the rating for the amputation at that elective level, were amputation to be performed, i.e., 60 percent ).

Next, with respect to the initial rating period from January 1, 2008 to April 8, 2010, the assigned 20 and 30 percent disability ratings under Diagnostic Codes 5261 incorporate the painful limitation of motion of the right knee.  As such, a separate compensable rating under Diagnostic Code 5003 for pain and painful limitation of motion or function would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  

There is no evidence of ankylosis or that the Veteran underwent a right knee joint replacement prior to April 8, 2010; therefore, Diagnostic Codes 5055 and 5256 are inapplicable.  Service connection has already been established for right knee tibial fracture under Diagnostic Code 5262.  The propriety of this rating is not in appellate status before the Board.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  38 C.F.R. § 4.71a. 

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for the initial rating period from January 1, 2008 to April 8, 2010.  In a June 2008 notice of disagreement, the Veteran reported giving way/instability associated with the right knee.  See also November 2007 VA examination report (the Veteran reported the right knee will give away at times without notice).  January 2009 military hospital outpatient treatment records note that the Veteran reported the right knee brace helped with stability.   

At the November 2007 VA examination, joint stability tests were within normal limits.  An April 2008 military hospital outpatient treatment record notes mild varus laxity at 0 and 30 degrees with no valgus laxity was noted.  A September 2008 military hospital outpatient treatment record notes that the right knee was ligamentously stable.

The Board finds that the "giving way/instability" more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  The Veteran is currently in receipt of 20 and 30 percent disability ratings based on limitation of extension, which is based in part on Deluca factors such as weakness and giving way.  To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban at 261.  As such, the Board finds that a separate rating for instability of either knee under Diagnostic Code 5257 is not warranted for the initial rating period from January 1, 2008 to April 8, 2010.      

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In the June 2008 notice of disagreement, the Veteran reported locking of the right knee.  See also November 2007 VA examination report (Veteran reported symptoms of right knee locking).  

Diagnostic Codes 5258 and 5261 both rate based on limitation of motion (locking/extension) and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  Locking causes limitation of motion in extension.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  

In Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017), the Court held that rating a knee disability under Diagnostic Code 5257 or 5261 or both, does not, as a matter of law, preclude the assignment of a separate rating for a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, or vice versa.  The Board finds that, under the facts of this case, assigning disability ratings under both Diagnostic Code 5258 and 5261 for symptoms of the right knee limitation of motion (in extension and locking) and pain would compensate the Veteran twice under different diagnostic codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.   

The right knee disability has been manifested by limitation of extension that equates to 20 and 30 disability ratings under Diagnostic Code 5261.  The right knee disability has also been manifested by symptoms of right knee joint pain and locking.  Based on the knee symptomatology, Diagnostic Code 5258, in this case, does not allow for a higher rating than those assigned Diagnostic Code 5261.  As such, the Board finds that a separate rating (or increase in rating) under Diagnostic Code 5258 is not warranted for the initial rating period from January 1, 2008 to April 8, 2010.  

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in this case from January 1, 2008 to April 8, 2010.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad and encompasses symptoms such as painful limitation of motion and stiffness.  

Service treatment records note that the Veteran underwent surgery for a posterior cruciate ligament (PCL) tear of the right knee in 1982.  The Veteran has reported ongoing right knee pain and stiffness since the initial in-service injury.  See June 2008 notice of disagreement, December 2013 Board hearing transcript.  The Board finds that, based on the facts of this particular case, the symptomatic residuals associated with the PCL surgery are already compensated in the assigned 20 and 30 percent ratings assigned under Diagnostic Code 5261.  As discussed in detail above, for the initial rating period from January 1, 2008 to April 8, 2010, the right knee disability has been manifested by symptoms of pain, stiffness, weakness, swelling, lack of endurance, and locking that are productive of compensable limitation of extension.  The evidence of record reflects continued pain and limited mobility since the original in-service knee injury and PCL surgery.  These symptoms and limitations are contemplated by the 20 and 30 percent ratings assigned under Diagnostic Code 5261.  

As the continued pain and limited mobility overlaps with the symptomatology upon which the ratings under Diagnostic Code 5261 have been based, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because limited mobility is already contemplated in the rating assigned under Diagnostic Code 5261 for painful limitation of extension.  Moreover, the highest available rating under Diagnostic Code 5259 is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 20 and 30 percent disability ratings assigned under Diagnostic Code 5261 from January 1, 2008 to April 8, 2010.      

Initial Ratings for Left Knee Degenerative Arthritis

The Veteran is also in receipt of a 10 percent initial disability rating for the period from January 1, 2008 for left knee degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (the rating criteria for which have been detailed above).  

Throughout the course of the appeal, the Veteran has contended generally that the left knee degenerative arthritis has been manifested by more severe symptoms or impairment than those contemplated by the 10 percent initial disability rating assigned.  The general contentions made by the Veteran and representative throughout the appeal period are detailed above.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the left knee as well as swelling, tenderness, giving way, and weakness.  

The Board finds that the criteria for a disability rating in excess of 10 percent for the left knee degenerative arthritis have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  

In the June 2008 notice of disagreement, the Veteran reported that the left knee is limited in motion due to pain.  The Veteran reported that the left knee will swell when carrying objects or walking for more than one quarter of a mile and that he is unable to kneel due to pain.  The Veteran reported receiving steroid injections and pain medication to control pain and swelling in both knees.  The Veteran reported being unable to run, walk fast, or participate in any type of physical activity due to the pain in his joints.  At the December 2013 Board hearing, the Veteran reported that his left knee has been overused due to compensation for his right knee disability.  The Veteran testified that he was told the left knee needs to be replaced.  

Service treatment records and post-service military hospital outpatient treatment records note pain and decreased range of motion in the left knee.  A July 2007 service treatment record notes left knee crepitus.    

At the November 2007 VA examination, the Veteran reported stiffness making it hard to bend the knees and constant left knee pain that is worse with walking and bending.  Upon physical examination, range of motion testing revealed left knee flexion to 140 degrees extension to 0 degrees.  No increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination was noted after repetitive use.  Examination of the left knee revealed crepitus.  

February to November 2008 military hospital outpatient treatment records note decreased range of motion in the knees secondary to stiffness.  January 2009 and April 2010 military hospital outpatient treatment record notes that range of motion testing revealed left knee flexion to 130 degrees and extension to 0 degrees.    

At the October 2014 VA examination, the Veteran report flare-ups of pain and stiffness impacting knee function.  Upon physical examination, range of motion testing revealed left knee flexion to 90 degrees and extension to 0 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" for both flexion and extension.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement than normal, pain on movement, disturbance of location, and interference with sitting, standing, and weight-bearing was noted.  Pain on palpitation of the joint and frequent episodes of joint pain was noted.  

The October 2014 VA examiner noted functional impairment due to pain, weakness, fatigability and/or incoordination with additional limitation of functional ability, specifically pain and stiffness, of the knee joint during flare-ups and repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.    

Joint stability tests were unable to be performed in October 2014, but no history of recurrent patellar subluxation or dislocation was noted.  Constant use of a brace and cane was noted.  The VA examiner indicated that the Veteran would have difficulty with sedentary activity because of pain and stiffness with prolonged periods in one position.

At the March 2017 VA examination, the Veteran reported worsening left knee pain and that he was advised to undergo a knee replacement.  The Veteran reported flare-ups of left knee pain with swelling and limited motion.  The Veteran reported functional impairment resulting in an inability to walk fast, losing balance easily, and difficulty with prolonged standing and climbing stairs.  Upon physical examination, range of motion testing revealed left knee flexion to 35 degrees and extension to 0 degrees with pain causing functional loss, difficulty bending the knee, and mild to moderate tenderness of the medial and lateral joint line.  Objective evidence of pain with passive range of motion testing, weight-bearing, and nonweight-bearing as well as crepitus were noted.    

Additional loss of function or range of motion was not noted upon repetition in March 2017.  The VA examiner noted that pain and weakness would significantly limit functional ability with repeated use over a period of time and flare-ups without additional loss of range of motion.  The VA examiner further noted that disturbance of locomotion and interference with standing and sitting were additional contributing factors of the left knee disability.  The VA examiner noted no history of recurrent subluxation or lateral instability associated with the knee joint.  Joint stability testing was unable to be performed because of pain.  Occasional use of a cane was noted.   

After a review of all the evidence, the Board finds that, for the entire initial rating period from January 1, 2008, the left knee degenerative arthritis has been manifested by symptoms of painful motion, swelling, stiffness, crepitus, disturbance of location, interference with sitting, standing, and weight-bearing, and difficulty climbing stairs that are productive of limitation of flexion to 35 degrees, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating in excess of 10 percent (20 percent) under Diagnostic Code 5260 requires limitation of flexion to 30 degrees.

For the entire rating period, the limitation of motion of the left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, including consideration of the additional limitation due to pain, stiffness, swelling, and crepitus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The evidence also does not show compensable limitation of extension (10 degrees) to warrant a separate compensable rating for both limitation of extension of the left knee apart from the compensable limitation of flexion.  See VAOPGCPREC 09-04.  

Rather the evidence of record shows that the Veteran had, at worst, left knee flexion to 35 degrees and extension to 0 degrees as noted on the March 2017 VA examination report, which does not approximate limitation to 30 degrees of flexion as needed for a higher (20 percent) rating or 10 degrees of extension as needed for a separate rating for extension.  See VAOPGCPREC 9-98.  Therefore, a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the left knee for the initial rating period.  38 C.F.R. § 4.71a.   

As noted above, the October 2014 VA examiner, upon range of motion testing, noted the onset of objective evidence of painful motion of left knee flexion and extension at "0 degrees."  The VA examiner noted no ankylosis of the left knee.  To the extent that the Veteran is asserting that he has pain throughout left knee range of motion, this cannot form the basis for a higher rating for the left knee, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. at 43.

The Board finds that the October 2014 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2014 VA examiner specifically found was not present.  See also November 2007 and March 2017 VA examination reports.  For these reasons, a disability rating in excess of 10 percent for the left knee degenerative arthritis is not warranted for the initial rating period from January 1, 2008.  38 C.F.R. § 4.71a. 

In this case, there is no question that the left knee degenerative arthritis has caused pain, stiffness, and swelling, which has restricted overall motion resulting in disturbance of location, interference with sitting, standing, and weight-bearing, and difficulty climbing stairs.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and kneeling; however, taking into account additional functional limitation, the VA examination reports and treatment records indicate ranges of motion that do not more nearly approximate the 20 percent criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.  

The March 2017 VA examiner noted that pain and weakness would significantly limit functional ability with repeated use over a period of time and flare-ups without additional loss of range of motion to less than 35 degrees.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the left knee.        

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the left knee.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  While the Veteran has been advised throughout the appeal period that a left total knee replacement may be warranted, there is no evidence that the Veteran underwent a knee replacement of the left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.    

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee is not warranted for any part of the initial rating period.  At the November 2007 VA examination, joint stability tests were within normal limits.  While joint stability testing was unable to be performed at the October 2014 and March 2017 VA examinations due to left knee pain, the VA examination reports note no history of recurrent patellar subluxation, dislocation, or lateral instability.  As such, the Board finds that a separate rating for instability of the left knee under Diagnostic Code 5257 is not warranted for any part of the initial rating period.

The evidence of record does not support a finding that the Veteran had dislocation or removal (meniscectomy) of the left semilunar cartilage.  See October 2014 and March 2017 VA examination reports (noting that the Veteran does not have and has not had a meniscus disorder related to the left knee).  As such, Diagnostic Codes 5258 and 5259 do not apply.  38 C.F.R. § 4.71a.  As the evidence of record does not reflect that the Veteran has genu recurvatum or impairment of the tibia or fibula of the left knee, Diagnostic Codes 5262 and 5263 does not apply.  Id.     

Initial Ratings for Right and Left Hip Degenerative Arthritis

The Veteran is in receipt of 10 percent initial disability ratings for the entire initial rating period from January 1, 2008, for right and left hip degenerative arthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5252.  Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.   

As discussed in the introduction above, separate 20 percent disability ratings have been assigned for impairment of the right thigh with limitation of flexion and impairment of the left thigh under Diagnostic Codes 5252-5253 and 5253, respectively, effective October 17, 2014.  See March 2015 rating decision.  The Veteran has not expressed disagreement with the disability ratings or effective dates assigned; therefore, the issues of higher initial ratings under Diagnostic Code 5253 are not in appellate status before the Board.  As such, the provisions of Diagnostic Code 5253 will not be further discussed.       

Diagnostic Code 5250 provides ratings based on ankylosis of the hip.  Under Diagnostic Code 5254, an 80 percent rating is warranted for flail joint of the hip.  Diagnostic Code 5255 contemplates impairment of the femur.  Id.  The Board finds that the weight of the evidence demonstrates that, for the entire initial rating period from January 1, 2008, the Veteran did not have ankylosis of the right or left hip, malunion or nonunion of the right or left femur, or flail hip joint or leg discrepancy.   See October 2014 and March 2017 VA examination reports.  As such, the Board finds that Diagnostic Codes 5250, 5254, and 5255 do not apply in the current case. 38 C.F.R. § 4.71a.  

Throughout the course of the appeal, the Veteran has contended generally that the right and left hip degenerative arthritis has been manifested by more severe symptoms or impairment than those contemplated by the 10 percent initial disability ratings assigned.  The general contentions made by the Veteran and representative throughout the appeal period are detailed above.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include his bilateral hips, as well as swelling, tenderness, giving way, and weakness.  At the December 2013 Board hearing, the Veteran reported bilateral hip pain with movement.
 
The Board finds that the criteria for disability ratings in excess of 10 percent for the right and left hip degenerative arthritis have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  In the June 2008 notice of disagreement, the Veteran reported constant bilateral hip pain aggravated by movement and physical activity.  The Veteran reported difficulty sitting, squatting, kneels, and bending at the hips, severe stiffness in the hips, pain moving "from side to side," and difficulty dressing and putting on socks and shoes.

At the November 2007 VA examination, the Veteran reported symptoms of pain, stiffness, and lack of endurance associated with the bilateral hips that cause difficult kneeling, and moving the hips back and forth.  The Veteran reported intermittent hip pain aggravated by bending down, sexual activity, and sitting.  Upon physical examination in November 2007, range of motion testing revealed bilateral hip flexion to 110 degrees with pain at 110 degrees, right hip extension to 10 degrees with pain at 10 degrees, and left hip extension to 8 degrees with pain at 8 degrees.  Bilateral hip joint function was noted to be additionally limited by pain without additional limitation of motion.  

At the October 2014 VA examination, the Veteran reported bilateral hip flare-ups resulting in pain, stiffness, poor weight-bearing, and difficulty with job functions.  Upon physical examination, range of motion testing revealed right hip flexion to 50 degrees, left hip flexion to 60 degrees, and bilateral hip extension to 0 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" for both flexion and extension.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing was noted.  Pain on palpitation of the hip joints was noted.     

The October 2014 VA examiner noted functional impairment due to pain, weakness, fatigability and/or incoordination with additional limitation of functional ability, specifically pain and stiffness, of the bilateral hip joints during flare-ups and repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.    

At the March 2017 VA examination, the Veteran reported worsening bilateral hip pain and stiffness, especially in the morning.  The Veteran reported flare-ups of extreme bilateral hip pain and stiffness.  Upon physical examination, range of motion testing revealed bilateral hip flexion to 40 degrees and extension to 0 degrees.  Objective evidence of pain with passive range of motion testing, weight-bearing, and nonweight-bearing was noted.  No additional limitation of motion was noted upon repetition.  The VA examiner indicated an inability to determine whether pain, weakness, fatigability, or incoordination would significantly limited bilateral hip functional ability with repeated use over time or flare-ups because of inconsistent range of motion, including extension because of positioning difficulty secondary to pain.  

Less movement than normal, disturbance of locomotion, and interference with standing and sitting were noted as additional contributing factors of the bilateral hip disabilities.  Occasional use of a cane was noted.  

After a review of all the evidence, the Board finds that, for the entire initial rating period from January 1, 2008, the right and left hip degenerative arthritis have been manifested by symptoms of painful motion, stiffness, lack of endurance, disturbance of location, and interference with sitting, standing, and weight-bearing that are productive of limitation of flexion to 40 degrees, which more nearly approximates the criteria for the 10 percent ratings currently assigned under Diagnostic Code 5252.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating in excess of 10 percent (20 percent) under Diagnostic Code 5252 requires limitation of flexion of the hip to 30 degrees.  Range of motion testing conducted reflects, at worse, limitation of right and left hip flexion to 40 degrees with objective evidence of painful motion.  See March 2017 VA examination reports.  

Range of motion testing conducted in October 2014 was recorded as onset of objective evidence of painful motion at "0 degrees."  The VA examiner notes no ankylosis of the right or left hip.  To the extent that the Veteran is asserting that he has pain throughout right and left hip range of motion, this cannot form the basis for a higher rating for the right or left hip, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59; see also Mitchell at 43.  The Board finds that the October 2014 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2014 VA examiner specifically found was not present.  See also March 2017 VA examination report (noting no ankylosis).  

Based on the evidence of record, the Board finds that the right and left hip degenerative arthritis has not more closely approximated limitation of flexion to 30 degrees, as contemplated by the 20 percent disability rating under Diagnostic Code 5252.
  
In this case, there is no question that the Veteran's right and left hip degenerative arthritis have caused pain, stiffness, lack of endurance, which has restricted overall motion with disturbance of location, and interference with sitting, standing, and weight-bearing.  Taking into account additional functional limitation, the evidence indicates ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  See 38 C.F.R.	 §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.

The Board also finds that, for the entire initial rating period, no other higher or separate ratings are warranted under the remaining diagnostic code pertaining to the hip - Diagnostic Code 5251.  The evidence does not demonstrate right or left hip extension limited to 5 degrees, as required for a 10 percent rating under Diagnostic Code 5251.  38 C.F.R. § 4.71a; see November 2007, October 2014, and March 2017 VA examination reports.  

Initial Ratings for Right and Left Foot Heel Spur

The Veteran is in receipt of 10 percent initial disability ratings for the entire initial rating period from January 1, 2008 for right and left foot heel spurs, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, disability ratings of 10, 20, and 30 percent are warranted, respectively, for moderate, moderately severe, and severe injuries of the foot.  A rating of 40 percent is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.  As noted above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule and VA must evaluate all evidence.  38 C.F.R. § 4.6.   

Throughout the course of the appeal, the Veteran has contended generally that the right and left foot heel spurs have been manifested by more severe symptoms than those contemplated by the 10 percent initial disability ratings assigned.  The general contentions made by the Veteran and representative are detailed above.  In the June 2008 notice of disagreement, the Veteran reported use of corrective shoes and arch supports to correct his abnormal weight-bearing.  The Veteran reported painful bilateral heel spurs, pain and swelling in both feet walking for more than one fourth of a mile, and that shoe inserts are ineffective in relieving symptoms of foot pain.  

In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the bilateral feet as well as swelling, tenderness, giving way, and weakness.  The representative indicated that the Veteran continued to receive injections in the heels and had been advised surgery is required due to nerve damage.  The representative indicated that the Veterans wears special shoe inserts.  At the December 2013 Board hearing, the Veteran reported receiving injections and wearing special shoes to manage the bilateral foot symptoms.  

The Board finds that the criteria for disability ratings in excess of 10 percent for the right and left foot heel spurs have not been met or more nearly approximated for any part of the initial rating period from January 1, 2008.  Service treatment records and post-service military hospital outpatient treatment records note bilateral foot pain.  See e.g., September 2007 service treatment record.  The private and military hospital outpatient treatment records note that the Veteran received injections to manage the right and left foot pain.  See e.g., May 2010 military outpatient hospital treatment record.  

At the November 2007 VA examination, the Veteran reported bilateral foot pain while standing, walking, or at rest.  The VA examiner noted that physical examination of both feet revealed painful motion and tenderness.  The VA examiner noted limitations caused by the bilateral foot disorders with standing and walking with pain after standing for 10 minutes.  The Veteran was noted to use shoe inserts, which were ineffective in relieving foot symptoms or pain.

A July 2008 military hospital outpatient treatment record notes that the Veteran reported bilateral foot pain throughout the day with the pain most notable in the right heel over the left that limits activity.  Upon physical examination, the feet were abnormal with a positive squeeze test.  An October 2008 private treatment record notes that the Veteran reported worsening bilateral foot, heel, and arch pain with pain and stiffness in the morning and at night.  The treatment record notes that the Veteran had pain with palpation on the medial plantar aspect of both heels, limited range of motion of the subtalar and MPJ joints, and localized swelling to the medial plantar aspect of both heels.  The Veteran wore orthotics inserts.  See also November 2008 military hospital outpatient treatment record.

November and December 2008 private treatment records note that the Veteran continued to have pain with palpation of the medial plantar aspect of both heels with the right worse than the left.  Swelling was also noted.  A January 2009 private treatment record notes that the plantar fasciitis was improving with new orthotics, but a throbbing foot pain when shoes are removed.  The Veteran continued to have pain with direct palpation to the medial plantar aspect of both heels.  March 2009 private treatment records note that the right heel was more painful, while the left heel was more swollen.  Pain with palpation of the medial plantar aspect of both heels was noted.

An April 2009 private treatment record notes that the Veteran had a flare-up of heel pain one week prior after significant walking.  A June 2009 private treatment record notes that the Veteran reported bilateral heel pain, especially in the morning or if he sits for a while and gets back up.  Upon physical examination, tightness of the medial central bands of the plantar fascia and tenderness to direction palpation of the feet were noted.  Upon physical examination, range of motion of the subtalar joints was noted as within normal limits.  Pronation of the feet was noted.  

A June 2010 military outpatient treatment record notes that the Veteran reported progressively worsening, constant bilateral heel pain that was aggravated by walking and relieved by rest, hot shower, and cold packs.  A December 2010 military outpatient treatment record notes decreased range of motion of the feet with bilateral plantar inserts used since April 2010.

At the October 2014 VA examination, the Veteran reported severe pain on the bottom of the feet at the heels with flare-ups of heel pain and tingling on the bottom of the feet with weight-bearing.  The Veteran reported functional impairment of pain, stiffness, poor weight-bearing, and difficulty with job functions.  Constant use of a brace and cane was noted.  

The October 2014 VA examination report notes that the Veteran had pain on use of both feet that is accentuated on manipulation, as well as extreme tenderness of the plantar surfaces on both feet that are not improved by orthopedic shoes or appliances.  The VA examiner further noted that the Veteran had bilateral foot pain on physical examination that contributed to functional loss of pain on movement, instability of station, disturbance of locomotion, and interference with standing bilaterally.  The VA examiner assessed that pain, stiffness, and poor weight-bearing significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time, bilaterally.  The VA examiner opined that the Veteran had mild bilateral foot symptoms.     

At the March 2017 VA examination, the Veteran reported bilateral foot pain and flare-ups when standing and walking for prolonged periods of time.  The VA examination report notes that the Veteran had pain on use of both feet that is accentuated on manipulation with symptoms relieved by orthotics.  The Veteran required foot orthotics to decrease pain and improve function.  Disturbance of locomotion, interference with standing, and lack of endurance were noted as additional contributing factors of the foot disabilities.  The VA examiner opined that the Veteran had mild symptoms associated with the bilateral heel spurs.  The VA examiner assessed that the Veteran cannot walk or stand for an extended period of time due to the bilateral foot disabilities.  Occasional use of a cane was noted.  

After a review of all the evidence, the Board finds that, for the entire initial rating period from January 1, 2008, the right and left heel spurs have been manifested by symptoms pain on manipulation and use of the feet, extreme tenderness of the plantar surfaces of both feet not improved by orthopedic shoes or appliances, use of corrective shoes and shoe inserts, pain on movement, stiffness, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and poor weight-bearing that limit functional ability during flare-ups or when the foot is used repeatedly over a period of time, and more closely approximate moderate foot injury residuals, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5284.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5284 requires moderately severe foot injury residuals.    

When considering the above symptoms, the Board finds that they are more in line with a "moderate" symptomatology in each foot, which warrants a 10 percent disability rating for each foot under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The bilateral heel spurs have primarily manifested as pain, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and poor weight-bearing that limit functional ability during flare-ups or when the foot is used repeatedly over a period of time and prevent extended standing and walking.  Have reviewed all the evidence of record, including VA examination reports, private and military hospital outpatient treatment records, and the Veteran's statements, the Board finds that nothing in the record indicates that these symptoms have manifested to more than a moderate level as contemplated by the rating schedule.  Further, the October 2014 and March 2017 VA examiners opined that the bilateral foot disabilities were manifested by mild symptomatology. 

The Veteran has consistently reported chronic foot pain and difficulty with prolonged walking and standing; however, even taking into account any additional functional limitation, the October 2014 and March 2017 VA examination reports note pain on physical examination of the feet that did not result in less movement than normal.  Based on the above, the Board finds that the degree of functional impairment does not warrant a higher disability rating for the right or left heel spurs.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.     

The Board also finds that no other higher or separate ratings are warranted under any of the other diagnostic codes pertaining to the foot.  Service connection has been separately established for right foot hallux valgus (Diagnostic Code 5280) and right and left foot second digit hammer toes (Diagnostic Code 5282).  The propriety of the disability ratings assigned for these separate foot disabilities are not in appellate status before the Board.

There is no evidence of bilateral flatfoot (pes planus) weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones; therefore, Diagnostic Codes 5276 to 5279, 5281, and 5283 do not apply.  See November 2007, October 2014, and March 2017 VA examination reports.

The March 2017 VA examination report notes a diagnosis of left foot hallux valgus (for which service connection has not been established).  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  38 C.F.R. § 4.71a.  The March 2017 VA examination report notes mild to moderate symptoms associated with the left foot hallux valgus that is not functionally equivalent to amputation of the great toe.  As such, a separate compensable disability rating for the non-service-connected hallux valgus is not warranted in this case.  

The Veteran has been diagnosed with osteoarthritis of both feet.  See October 2014 VA examination report.  The Board finds that the Veteran is not entitled to separate disability ratings under both Diagnostic Codes 5003 (arthritis) and 5280 (foot injuries, other).  Manifestations of pain on manipulation and use of feet are contemplated by the 10 percent ratings assigned under Diagnostic Code 5284.  Assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding because it would compensate the Veteran twice for the same symptomatology, in this case, painful motion of the feet.  See Esteban at 262; 38 C.F.R. § 4.14.  



Initial Ratings for Right and Left Ankle Tendonitis

The Veteran is in receipt of a 10 initial disability rating for the period from January 1, 2008 to October 17, 2014, and a 20 percent rating from October 17, 2014, for the right and left ankle tendonitis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) disability rating is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Throughout the course of the appeal, the Veteran has contended generally that the right and left ankle tendonitis have been manifested by more severe symptoms than those contemplated by the 10 and 20 percent initial disability ratings assigned.  The general contentions made by the Veteran and representative are detailed above.  In a November 2008 notice of disagreement, the Veteran reported ankle pain and stiffness each morning.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the bilateral ankle as well as swelling, tenderness, giving way, and weakness.  At the December 2013 Board hearing, the Veteran reported bilateral ankle pain, popping, and swelling.    

From January 1, 2008 to October 17, 2014 

The Board finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the criteria for disability ratings in excess of 10 percent for right and left ankle tendonitis have not been met or more nearly approximated.  July and November 2008 military hospital outpatient treatment records note decreased passive range of motion in the ankles secondary to stiffness.

At the November 2007 VA examination, the Veteran reported bilateral ankle stiffness, swelling, redness, and constant pain worsened with physical activity.  The Veteran endorsed being unable to run due to the bilateral ankle disabilities.  Upon physical examination, range of motion testing reflected right ankle dorsiflexion to 15 degrees with pain at 15 degrees, left ankle dorsiflexion to 20 degrees with pain at 20 degrees, and bilateral plantar flexion to 45 degrees without pain.  Bilateral ankle function was noted to be additionally limited by pain without additional limitation of motion.  

After a review of all the evidence, the Board finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the right and left ankle tendonitis have been manifested by symptoms of painful motion, swelling, stiffness, redness, right ankle dorsiflexion to 15 degrees, left ankle dorsiflexion to 20 degrees, and bilateral ankle plantar flexion to 45 degrees that are productive of moderate limitation of motion of the ankle, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5271 requires marked limitation of motion of the ankle.  

The Board finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the limitation of motion of the right and left ankle did not more nearly approximate marked limitation of motion of the ankle.  Range of motion testing revealed, at worst, right ankle dorsiflexion to 15 degrees, left ankle dorsiflexion to 20 degrees, and bilateral ankle plantar flexion to 45 degrees. 

In this case, there is no question that the right and left ankle disabilities have caused pain, stiffness, and swelling.  Such findings in the context of ranges of motion measures and other evidence, show the overall disability more nearly approximated moderate limitation of motion or moderate ankle disability, but do not show marked limitation of motion or provide for higher initial disability ratings than 10 percent in this case.  The Board finds that, including consideration of functional loss due to pain, stiffness, and stiffness, the right and left ankle disabilities do not more nearly approximate marked limited motion of the ankle as described for a higher 20 percent rating under Diagnostic Code 5271 for the initial rating period from January 1, 2008 to October 17, 2014.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.  


From October 17, 2014

The Board finds that, for the initial rating period from October 17, 2014, the criteria for disability ratings in excess of 20 percent for right and left ankle tendonitis have not been met or more nearly approximated.  

At the October 2014 VA examination, the Veteran reported bilateral ankle flare-ups resulting in pain, stiffness, poor weight-bearing, and difficulty with job functions.  Upon physical examination, range of motion testing reflected right ankle plantar flexion to 30 degrees, left ankle plantar flexion to 25 degrees, and bilateral ankle dorsiflexion to 5 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" for both plantar flexion and dorsiflexion.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing was noted.  Pain on palpitation of the ankle joints was noted.  Joint stability tests were normal.  Bilateral shin splints with lower leg pain were noted.

The October 2014 VA examiner noted functional impairment due to pain, weakness, fatigability and/or incoordination with additional limitation of functional ability, specifically pain and stiffness, of the bilateral ankle joints during flare-ups and repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.              

At the March 2017 VA examination, the Veteran reported worsening bilateral ankle pain, stiffness, and intermittent swelling.  The Veteran reported wearing special shoes for stability and balance.  The Veteran reported flare-ups of pain and swelling with limited mobility that causes difficulty in moving or shifting the ankles as well as with prolonged walking and standing.  

Upon physical examination, range of motion testing reflected right ankle plantar flexion to 20 degrees, left ankle plantar flexion to 25 degrees, and bilateral ankle dorsiflexion to 20 degrees.  Pain was noted with dorsiflexion and plantar flexion as well as mild tenderness of the lateral malleolus, bilaterally.  Objective evidence of pain with passive range of motion testing, weight-bearing, and nonweight-bearing was noted.  No additional limitation of motion was noted upon repetition.  Pain was noted to significantly limit functional ability with repeated use over a period of time and with flare-ups without resulting in additional limitation of motion.  Disturbance of locomotion and interference with standing and sitting were noted as additional contributing factors of the bilateral ankle disabilities.  Occasional use of a cane was noted.            

After a review of all the evidence, the Board finds that, for the initial rating period from October 17, 2014, the right and left ankle tendonitis have been manifested by symptoms of painful motion, stiffness, swelling, disturbance of locomotion, and interference with standing and sitting that are productive of marked limitation of motion of the ankle, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The 20 percent rating is the maximum allowable under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7.

In this case, there is no question that the right and left ankle disabilities have caused pain and stiffness.  Although treatment records and VA examination reports note that the Veteran has reported experiencing pain and stiffness in both ankles, such findings, in the context of ranges of motion measures and other evidence, show the overall disability more nearly approximated marked limitation of motion or marked ankle disability, but do not show ankylosis or limitation of motion analogous to ankylosis that may provide for higher initial disability ratings than 20 percent in this case (under Diagnostic Code 5270).  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.   

Range of motion testing conducted in October 2014 was recorded as onset of objective evidence of painful motion at "0 degrees."  The VA examiner noted no ankylosis of the right or left ankle.  To the extent that the Veteran is asserting that he has pain throughout right and left ankle range of motion, this cannot form the basis for a higher rating for the right or left ankle, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59; see also Mitchell at 43.  The Board finds that the October 2014 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2014 VA examiner specifically found was not present.  See also March 2017 VA examination report (noting no ankylosis).  

The Board finds that, even with consideration of functional loss due to pain and stiffness, the right and left ankle disabilities do not more nearly approximate ankylosis of the ankle as would be needed for a disability rating in excess of 20 percent for the right or left ankle disability for the initial rating period from October 17, 2014.  The degree of functional impairment does not warrant higher ratings based on limitation of motion (i.e., ankylosis) for the right or left ankle disability.  Based on the above evidence, the Board finds that initial disability ratings in excess of 20 percent are not warranted under Diagnostic Code 5271 for the right or left ankle disability for the initial rating period from October 17, 2014.  38 C.F.R.	 §§ 4.3, 4.7.

Other Ankle Diagnostic Codes

The Board finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence does not reflect that the right or left ankle disability has been manifested by ankylosis for any period; therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the right or left ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a rating under Diagnostic Code 5274 or 5273 is not warranted.  38 C.F.R. § 4.71a; see also November 2007, October 2014, and March 2017 VA examination reports.



Initial Ratings for Lumbar Spine Degenerative Arthritis

The Veteran is in receipt of a 10 initial disability rating for the period from January 1, 2008 to March 6, 2017, and a 20 percent rating from March 6, 2017, for the lumbar spine degenerative arthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the lumbar spine degenerative arthritis have been manifested by more severe symptoms than those contemplated by the 10 and 20 percent initial disability ratings assigned.  The general contentions made by the Veteran and representative are detailed above.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the lumbar spine as well as swelling, tenderness, giving way, and weakness.  At the December 2013 Board hearing, the Veteran reported lumbar spine pain when in one position for a period of time.  The Veteran reported muscle pain associated with the lumbar spine disability.  

From January 1, 2008 to March 6, 2017 

The Board finds that, for the initial rating period from January 1, 2008 to March 6, 2017, the criteria for a disability rating in excess of 10 percent for lumbar spine degenerative arthritis have not been met or more nearly approximated.  In the June 2008 notice of disagreement, the Veteran reported chronic pain and back spasms of the lower back and being prescribed physical therapy and medication to treat the same.  The Veteran reported difficulty bending down and shifting back and forth as well as pain and limitation with climbing stairs, sitting, and carrying heavy objects.  The Veteran reported difficulty bending down to pick up items from the ground.

Service treatment records note that the Veteran was treated for mechanical back pain. See e.g., September 2007 service treatment record.  Military outpatient treatment records note that the Veteran reported pain and morning stiffness associated with the lumbar spine.  See e.g., March 2009 and October 2012 military hospital outpatient treatment records.  A February 2008 military hospital outpatient treatment record notes that the Veteran was taking medication to manage back spasms.  An April 2008 private treatment record notes the Veteran was seen for mechanical back pain.    

At the November 2007 VA examination, the Veteran reported lumbar spine stiffness and pain that occurs with any physical activity such as lifting, carrying something heavy, walking, or bending.  Upon physical examination, range of motion testing revealed lumbar spine forward flexion to 90 degrees without pain, extension to 24 degrees with pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 16 degrees with pain, and bilateral rotation to 20 degrees with pain.  Lumbar spine function was noted to be additionally limited by pain without additional limitation of motion.      

At the October 2014 VA examination, the Veteran reported lumbar spine flare-ups resulting in pain, stiffness, poor weight-bearing, and difficulty with job functions.  Upon physical examination, range of motion testing revealed lumbar spine forward flexion to 90 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees.  The onset of objective evidence of painful motion was recorded as "0 degrees" in all planes.  Repetitive testing was unable to be conducted because testing resulted in significant pain and discomfort to the Veteran.  Functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing was noted.  Diffuse localized tenderness over the lumbar spine was noted.  Constant use of braces and a cane was noted.

The October 2014 VA examiner noted decreased weight-bearing and lifting ability as well as pain and stiffness with prolonged periods in one position associated with the lumbar spine disability.  The VA examiner noted functional impairment due to pain, weakness, fatigability and/or incoordination with additional limitation of functional ability, specifically pain and stiffness, of the lumbar spine during flare-ups and repeated use over time.  The VA examiner indicated that it was not feasible to estimate additional range of motion loss due to pain during repeated use or flare-ups based on examination findings, history as related by the Veteran, and any other relevant factors.  The VA examiner indicated that any further classification of functional loss would be pure speculation.         

After a review of all the evidence, the Board finds that, for the initial rating period from January 1, 2008 to March 6, 2017, the lumbar spine degenerative arthritis has been manifested by symptoms of symptoms of painful motion, stiffness, and interference with sitting, standing, weight-bearing, lifting, and bending that are productive of noncompensable limitation of motion, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating in excess of 10 percent (20 percent) under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the lumbar spine to 60 degrees or less, combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.

Range of motion testing reflects, at worst, lumbar spine forward flexion to 90 degrees.  See November 2007 and October 2014 VA examination reports.  The VA examination reports consistently note that there is not ankylosis of the thoracolumbar spine during the appeal period from January 1, 2008 to March 6, 2017.  See id.  The Board finds that this does not more nearly approximate limitation of flexion to 60 degrees or combined range of motion to 120 degrees or less, as needed for the next higher (20 percent) disability rating.  

Range of motion testing conducted in October 2014 was recorded as onset of objective evidence of painful motion at "0 degrees."  The VA examiner further notes no ankylosis of the lumbar spine.  To the extent that the Veteran is asserting that he has pain throughout lumbar spine range of motion, this cannot form the basis for a higher rating for the lumbar spine, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R.	 § 4.59; see also Mitchell at 43.  The Board finds that the October 2014 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2014 VA examiner specifically found was not present.  See also November 2007 VA examination report (noting no ankylosis).  

Further, the November 2007 and October 2014 VA examination reports note no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Therefore, an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula for the Spine for the initial rating period from January 1, 2008 to March 6, 2017.  38 C.F.R. § 4.71a.  Because range of motion testing, as noted on the November 2007 and October 2014 VA examination reports, reflects almost full range of motion in the lumbar spine, a higher rating under the General Rating Formula for ankylosis is not warranted.  Id.

In this case, there is no question that the lumbar spine disability has caused painful motion and stiffness, which have restricted overall motion.  The Veteran has consistently reported chronic lumbar spine pain; however, taking into account additional functional limitation, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the lumbar spine disability for the initial rating period from January 1, 2008 to March 6, 2017.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.

The Board further finds that a higher (20 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula for the initial rating period from January 1, 2008 to October 17, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  At the November 2007 VA examination, the Veteran reported that the lumbar spine disability does not cause incapacitation.  The November 2007 and October 2014 VA examination reports note no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that, for the initial rating period from January 1, 2008 to March 6, 2017, the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 2 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 20 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

From March 6, 2017

The Board finds that, for the initial rating period from March 6, 2017, the criteria for a disability rating in excess of 20 percent for lumbar spine degenerative arthritis have not been met or more nearly approximated.  

At the March 2017 VA examination, the Veteran reported flare-ups of back pain with stiffness and limited mobility.  The Veteran reported difficulty sleeping at night, difficulty sitting for long periods of time, and inability to lift heavy objects.  Upon physical examination, range of motion testing revealed lumbar spine forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion and rotation to 15 degrees, and left lateral flexion and rotation to 20 degrees.  An inability to bend over due to limited range of motion was noted.  Objective evidence of pain with passive range of motion testing, weight-bearing, and nonweight-bearing was noted.  No additional limitation of motion was noted upon repetition.  Pain was noted to significantly limit functional ability with repeated use over a period of time and with flare-ups without resulting in additional limitation of motion.  

The March 2017 VA examination report notes localized tenderness, guarding, or muscle spasm of the lumbar spine resulting in abnormal gait or spine contour.  Disturbance of locomotion and interference with standing and sitting were noted as additional contributing factors of the lumbar spine disability.  Occasional use of a cane to aid with ambulation and balance was noted.  

After a review of all the evidence, the Board finds that, for the initial rating period from March 6, 2017, the lumbar spine degenerative arthritis has been manifested by symptoms of forward flexion to 40 degrees, painful motion, stiffness, disturbance of locomotion, interference with sitting, standing, weight-bearing, lifting, and bending, and localized tenderness, guarding, or muscle spasm of the lumbar spine resulting in abnormal gait or spine contour, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating in excess of 20 percent (40 percent) under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine limited at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Range of motion testing conducted at the March 2017 VA examination records lumbar spine forward flexion to 40 degrees.  The Board finds that this does not more nearly approximate limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as needed for a higher (40 percent) disability rating.  For these reasons, a disability rating in excess of 20 percent for the lumbar spine degenerative arthritis is not warranted under the General Rating Formula for the Spine for the initial rating period from March 6, 2017.  38 C.F.R. § 4.71a.    

In this case, there is no question that the lumbar spine disability has caused painful motion, which has restricted overall motion.  The Veteran has consistently reported chronic lumbar spine pain and stiffness; however, taking into account additional functional limitation, the evidence of record indicate ranges of motion for the entire rating period that do not more nearly approximate the 40 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion of the lumbar spine from March 6, 2017.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.  

The Board further finds that a higher (40 percent) disability rating is also not warranted under the formula for rating Intervertebral Disc Syndrome for the initial rating period from March 6, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The March 2017 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during any 12 month period.  The Board finds that, for the initial rating period from March 6, 2017, the weight of the evidence of record is against finding that the lumbar spine degenerative arthritis has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7. 

Further, the Board finds that a separate rating for neurological impairment associated with the lumbar spine degenerative arthritis not warranted for any part of the initial rating period from January 1, 2008.  The VA examination reports note no bowel or bladder dysfunction, radicular pain, or any or any other signs of symptoms due to radiculopathy attributable to the lumbar spine degenerative arthritis.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment associated with lumbar spine degenerative arthritis is not warranted for any part of the initial rating period.

Initial Ratings for Right and Left Thumbs and Index, Long, Ring, and Little Fingers

The Veteran is in receipt of 20 percent initial disability ratings from January 1, 2008 for the right and left thumb disorders, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Veteran is in receipt of 10 percent initial disability ratings from January 1, 2008 for the right and left index and long finger disorders, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Veteran is in receipt of noncompensable (0 percent) initial disability ratings from January 1, 2008 for the right and left ring and little finger disorders, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Under Diagnostic Code 5228, for limitation of motion of the thumb, a 20 percent (maximum) disability rating is assigned for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  Under Diagnostic Code 5229, for limitation of motion of the index and long finger, a 10 percent (maximum) disability rating is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Under Diagnostic Code 5230, for limitation of motion of the ring and little finger, a noncompensable rating is assigned for limited ring or little finger motion in either the major (dominant) or minor hand.  38 C.F.R. § 4.71a.

Throughout the course of the appeal, the Veteran has contended generally that the bilateral hand/finger disorders have been manifested by more severe symptoms than those contemplated by the initial disability ratings currently assigned.  The general contentions made by the Veteran and representative are detailed above.  Specifically, in an October 2013 written statement, the representative indicated that the Veteran has difficulty writing, typing, and buttoning his shirt.  In a December 2017 written statement, through the representative, related to the service-connected thumb and finger disabilities, the Veteran contended that the disability picture had severely worsened with ongoing functional loss due to weakness, fatigability, incoordination, and pain on movement.

As discussed in the September 2016 Board decision, for the entire initial rating period from January 1, 2008, the right and left thumb disorders have been manifested by arthritis productive of limitation of thumb motion with a gap of more than two inches between the thumb and finger with the thumb attempting to oppose the fingers, and the right and left index and long finger disorders have been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  Further, the evidence of record reflects that the right and left ring and little finger disorders have been manifested by symptoms of painful motion, weakness, fatigability, and incoordination that are productive of noncompensable limitation of motion.  See e.g., November 2007, October 2014, and March 2017 VA examination reports; see also December 2017 written statement.

The right and left thumb, index, long, ring, and little fingers are rated at the maximum ratings provided by Diagnostic Codes 5228, 5229, and 5230; therefore, higher disability ratings under the diagnostic codes relating to limitation of motion of individual digits is not available.  38 C.F.R. § 4.71a.

The Board has considered whether higher initial disability ratings for the thumbs or fingers are warranted under any other diagnostic code pertaining to the fingers.  The evidence of record does not reflect either favorable or unfavorable ankylosis of any of the thumbs or fingers.  See November 2007, October 2014, and March 2017 VA examination reports.  Nor has the Veteran alleged ankylosis in any finger or thumb.  As such, Diagnostic Codes 5216 through 5227 (relating to ankylosis of individual and multiple digits of the hand) do not apply.  38 C.F.R. § 4.71a.

Next, the evidence does not reflect that any of the thumb or finger disabilities has resulted in amputation of the digit.  Diagnostic Codes 5126 through 5156 provide ratings based on amputation of individual and multiple digits of the hand.  Id.  The treatment records do not show any thumb or finger disabilities analogous to amputation.  The October 2014 and March 2017 VA examiners specifically indicated that the functional impairment of the hand, thumbs, and fingers was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Board finds that the right and left finger disabilities do not more nearly approximate amputation of any of the digits of the hand.  Id.  

Finally, the Veteran was initially service connected for right and left hand tendonitis and assigned noncompensable (0 percent) disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5220.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed - in this case Diagnostic Code 5220 (analogous to favorable ankylosis of five digits of one hand). See 38 C.F.R.	 §§ 4.20, 4.27 (2017).  As discussed above, the evidence of record does not reflect ankylosis of any of the digits of either hand.  As such, a higher initial rating under Diagnostic Code 5299-5220 is not warranted.  38 C.F.R. § 4.71a.  

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the right shoulder, bilateral knee, bilateral hip, bilateral foot, bilateral ankle, bilateral thumb, and bilateral index, long, ring, and little finger disorders for any part of the initial rating period.  In a May 2016 written statement, through the representative, the Veteran contended that the schedular disability ratings in effect do not accurately reflect the current severity of the disabilities and requested consideration under 38 C.F.R. § 3.321(b)(1).   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the orthopedic disabilities are appeal are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right shoulder, bilateral knee, bilateral hip, bilateral ankle, bilateral foot, lumbar spine, and bilateral thumb and finger disabilities have been manifested by symptoms of limitation of flexion and extension of the joints, painful motion, stiffness, swelling, lack of endurance, weakness, locking, crepitus, disturbance of locomotion, interference with standing, sitting, weight-bearing, lifting, and bending, difficulty climbing stairs, pain with weight-bearing, and localized tenderness, guarding, or muscle spasm of the lumbar spine resulting in abnormal gait or spine contour. 

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine (Diagnostic Codes 5235 to 5242) and limitation of motion (Diagnostic Codes 5055 (knee joint prosthesis residuals), 5228 to 5230 (limitation of motion of individual digits), 5235 to 5242 (spine), 5250 to 5255 (hip), 5256 to 5263 (knee), 5270 to 5274 (ankle), 5276 to 5284 (feet)), including motion limited due to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Interference with sitting, standing, and weight-bearing are specifically incorporated into the rating criteria.  See 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).      

As for functional impairment with respect to forward or lateral bending of the spine, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  Further, as to functional impairment with respect to lifting, the lifting of day-to-day objects may suggest lifting of the objects in the position of slight forward flexion of the spine, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As noted above, to the extent that lifting requires forward flexion or lateral bending, forward flexion and lateral bending are part of the schedular rating criteria.    

Climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees, hips, ankles, and feet.  The specific acts of bending in flexion or extension that may be required to climb stairs or ladders are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a.  To the extent that climbing stairs or ladders requires bearing weight on the knees, hip, ankles, and feet, interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that climbing stairs or ladders causes incidental knee, hip, ankle, and foot pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.

The pain associated with disturbance of locomotion, interference with standing, sitting, weight-bearing, lifting, and bending, and difficulty climbing stairs is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  In this case, comparing the disability level and symptomatology of the orthopedic disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the orthopedic disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In a December 2017 written statement, through the representative, the Veteran contended that the severity of the service-connected disabilities renders him unemployable and precludes him from obtaining or retaining substantially gainful employment.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation (SMC) under 38 U.S.C.	 § 1114(s) (2012).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, 22 Vet. App. 280, the Court held that 38 U.S.C. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).      

A veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is less than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie at 249-50.

A combined 100 percent disability rating has been established since January 1, 2008 (the day after the Veteran's separation from active service).  The Veteran not in receipt of a 100 percent disability rating for any one service-connected disability.  The Veteran is already entitled to SMC payable at the housebound rate from April 8, 2010 to June 1, 2011, and from October 17, 2014; therefore, consideration of TDIU no longer serves any useful purpose with respect to these parts of the appeal period.  

With respect to the remaining appeal period from January 1, 2008 to April 8, 2010, and from June 1, 2011 to October 17, 2014, the instant matter is distinguishable from both Bradley and Buie.  Under the unique facts of Bradley, SMC was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  This case is distinguishable from Bradley because, in this case, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from January 1, 2008 is based on the combined ratings of multiple service-connected disabilities.

Concerning both Bradley and Buie, in this case, the Veteran has not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service connected for multiple disabilities and has contended that the combination of these disabilities renders him unemployable.  To award a TDIU rating for the period since January 1, 2008 (when the 100 percent combined disability rating began) would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2017).  As neither Bradley nor Buie is applicable, the question of entitlement to a TDIU from January 1, 2008 forward has been rendered moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

An initial disability rating for right shoulder degenerative arthritis in excess of 20 percent from January 1, 2008 to October 17, 2014 is denied; an initial disability rating of 30 percent from October 17, 2014 to March 6, 2017 is granted; and an initial disability rating in excess of 30 percent from October 17, 2014, is denied.

Initial disability ratings for right knee degenerative arthritis, status post total right knee arthroplasty, in excess of 30 percent from January 1, 2008 to April 18, 2008, and in excess of 20 percent from April 18, 2008 to April 8, 2010, are denied; an initial disability rating of 60 percent from June 1, 2011 to October 17, 2014 is granted; and an initial disability rating in excess of 30 percent from June 1, 2011 is denied.

An initial disability rating in excess of 10 percent for left knee degenerative arthritis in excess of 10 percent is denied.

An initial disability rating in excess of 10 percent for right hip degenerative arthritis is denied.

An initial disability rating in excess of 10 percent for left hip degenerative arthritis is denied.

An initial disability rating in excess of 10 percent for right foot heel spur is denied.

An initial disability rating in excess of 10 percent for left foot heel spur is denied.

Initial disability ratings for right ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014, are denied.

Initial disability ratings for left ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014, are denied.

Initial disability ratings for lumbar spine degenerative arthritis, in excess of 10 percent from January 1, 2008 to March 6, 2017, and in excess of 20 percent from March 6, 2017, are denied.

An initial disability rating in excess of 20 percent for right thumb limitation of motion is denied.

An initial disability rating in excess of 20 percent for left thumb limitation of motion is denied.

An initial disability rating in excess of 10 percent for right index finger limitation of motion is denied.

An initial disability rating in excess of 10 percent for left index finger limitation of motion is denied.

An initial disability rating in excess of 10 percent for right long finger limitation of motion is denied.

An initial disability rating in excess of 10 percent for left long finger limitation of motion is denied.

An initial compensable disability rating for right ring finger limitation of motion is denied.

An initial compensable disability rating for left ring finger limitation of motion is denied.

An initial compensable disability rating for right little finger limitation of motion is denied.

An initial compensable disability rating for left little finger limitation of motion is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


